DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 03/31/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10487600 and U.S. Patent 9079188 have been reviewed and are accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks filed on 03/31/2021, with respect to claims 1-12 have been fully considered and are persuasive.
The previous claim objection regarding claim 3 has been considered and is withdrawn.
The previous 112(b) claim rejection regarding claims 7-10 have been considered and are withdrawn.
The previous double patenting rejection has been considered, and as a result of the filing and approval of the terminal disclaimer filed on 03/31/2021, the double patenting rejection is now withdrawn.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Bozak et al. (US 2007/0131590 A1) (hereinafter “Bozak”) is the closest prior art.  Bozak teaches a system for processing a mineral slurry matrix of bitumen, water, and mineral material...the mineral material consists of rocks (drill bits/cuts), sand, silt and clay...separating and recovering bitumen oil from tar sands, such as that derived from mining or drilling operations.") (see paragraph 42 – “…in the processing of tar sands, production sand, drill cuttings derived from bitumen laden geological formations using water based drill fluids, contaminated oily sand or gravel, and contaminated soil.”), the system comprising:
a receiving vessel (see FIG. 1A, receiving hopper 2 and FIG. 2, hopper 152) configured to receive the slurry that includes the one or more solids (see FIG. 2, tar sands material and diluent added from source D via D1) (see paragraph 34), the receiving vessel operable to provide at least a portion of the slurry at one or more output openings (It is inherent for a receiving hopper 2 and/or hopper 152 to have an inlet and an outlet) (see paragraphs 14-15 – “…unprocessed tar sands or tailings 1 from a mining or drilling operation may be fed into a receiving hopper 2…The receiving hopper 2 may be supplied with a mechanical grinder 5…coupled to a jet transfer pump 6…”) (see paragraph 34);
a pump (see FIG. 1A, pump 6 and/or pump 15) configured to pump at least a portion of the slurry provided from the one or more output openings of the receiving vessel (see paragraphs 14-15 – “…unprocessed tar sands or tailings 1 from a mining or drilling operation may be fed into a receiving hopper 2…The receiving hopper 2 may a jet transfer pump 6…”) (see paragraph 17 – “…further jet transfer pump 15…”); and
a separator (see FIG. 1A, hydrocyclone separators 10 and/or 19) configured to receive at least a portion of the pumped slurry (see paragraphs 16-17 – “The jet transfer pump 6...mixes the ground tar sands 1...to produce a slurry mixture in line 9 which is passed into a first hydrocyclone separator 10…a second hydrocyclone separator 19…"), and to separate at least a portion of the one or more solids of the pumped slurry that were recovered at least partially from the petroleum geologic formation to provide a first solids output (see FIG. 1A, cone bottom hopper 11) (see paragraph 17 – “Centrifugal forces within the first hydrocyclone separator 10 separate a large portion of the solids from the bitumen oil and water mixture.  The solids are removed from the bottom of hydrocyclone separator 10...into cone bottom hopper 11.  The remaining slurry mixture, comprising primarily of the bitumen oil and water, in line 12, is gravity discharged into a centrate collection tank 13...The oil and water are removed from the top at point 14 of the centrate collection tank....further jet transfer pump 15 located at base 16 of the centrate collection tank 13 removes and mixes the solids with the hot water stream in line 17 and passes it through line 18 to a second hydrocyclone separator 19.”), and to provide a remaining slurry to a second location (see FIGS. 1A-1E, line 12 toward tank 13) (see paragraph 17 – “Centrifugal forces within the first hydrocyclone separator 10 separate a large portion of the solids from the bitumen oil and water mixture.  The solids are removed from the bottom of hydrocyclone separator 10...into cone bottom hopper 11.  The remaining slurry mixture, comprising primarily of the bitumen oil and water, in line 12, is gravity discharged into a centrate collection tank 13...the oil and water are removed from the top at point 14 of the centrate collection tank....further jet transfer pump 15 located at base 16 of the centrate collection tank 13 removes and mixes the solids with the hot water stream in line 17 and passes it through line 18 to a second hydrocyclone separator 19.”).
Bozak does not specifically teach the receiving vessel comprising at least a first chamber of the receiving vessel, the first chamber at least partially defined by a dividing wall positioned at least partially within the receiving vessel, as recited in independent claim 1.
Also, Bozak does not specifically teach wherein the receiving vessel further comprises a second chamber, as recited in dependent claim 2.
Furthermore, Bozak does not specifically teach wherein the second chamber is at least partially defined by the dividing wall, wherein the dividing wall is inside the receiving vessel and shared by both the first and second chambers, wherein the first and second chambers are at least partially separated by the dividing wall, and wherein the separator is further configured to provide the remaining slurry to the receiving vessel at the second chamber of the receiving vessel, as recited in amended, dependent claim 3.
	Similar analysis applies to the other corresponding dependent claims 4-12 for the same reasons as being dependent on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Examiner, Art Unit 1773                                                                                                                                                                                                        								/ROBERT CLEMENTE/								Primary Examiner, Art Unit 1773